Citation Nr: 1135441	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a skin disorder.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disorder.

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bone disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1973.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In a July 2010 decision, the Board denied the claims on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in April 2011 for development in compliance with the Joint Motion.  The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the Board's decision with respect to the claims of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder, finding that the Board had made multiple errors regarding its finding that a VA medical examination was not required for the 38 U.S.C.A. § 1151 claims on appeal.  Therefore, the Joint Motion found that the Board decision of July 14, 2010 failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the parts of the July 14, 2010 decision of the Board that denied entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder, must be vacated, and a new decision will be entered as if those parts of the July 14, 2010 decision by the Board had never been issued.


ORDER

The parts of the July 14, 2010 decision of the Board that denied entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder, are vacated.


REMAND

As noted in the Introduction above, the Court's April 2011 order remanded the claims on appeal to the Board for readjudication consistent with the March 2011 Joint Motion.  The Joint Motion stated that readjudication of the claims was required, in part because VA had not properly explained why a VA medical examination was not required for the 38 U.S.C.A. § 1151 claims on appeal.  The Board therefore concludes that a VA examination is needed to determine whether the Veteran's treatment during the June 2007 VA nuclear stress test was deficient in any manner.  38 C.F.R. §§ 3.326, 3.327 (2010).

Accordingly, the case is remanded for the following actions:

1. The Veteran must be provided with a medical opinion to determine whether any additional disability caused by the June 2007 VA nuclear stress test is related to any deficiency in VA medical treatment.  The claims file must be made available to and reviewed by the examiner.  Thereafter, the examiner must state whether the June 2007 VA nuclear stress test caused any additional disability of any kind, to specifically include residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder.  Thereafter, the examiner must provide an opinion as to whether any additional disability found was (a) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, or (b) was due to an event not reasonably foreseeable.  In addressing these questions, the examiner must state whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in conducting the nuclear stress test.  In determining whether an event was not reasonably foreseeable, the examiner must discuss whether or not any additional disability found is considered to be an ordinary risk of conducting the type of testing performed in June 2007.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


